Title: To Alexander Hamilton from Gouverneur Morris, 25 July 1794
From: Morris, Gouverneur
To: Hamilton, Alexander



Sainport [France] 25. July 1794
Dear Sir

I had the Honor to transmit to you on the twenty third of last April an Account of the payments made in Consequence of your letter of the 15th. of September 1792. Since which I have written to correct an Omission in that account of a payment made in Holland by my Order of the Amount due to the person who stands the twenty sixth in the list you sent me. On the fifth Instant and in Consequence of an Application from Mr. Pinckney I have directed the Bankers at Amsterdam to pay to his order the Ballance due on No. 25. Wherefore supposing that to be effected I now annex a new List of the payments such as they will stand when that credit shall have been employed by Mr. Pinckney.
